Filed Pursuant to Rule 424(b)(5) File No. 333-158256 Prospectus Supplement (To Prospectus dated May 20, 2009) 11,000,000 Shares of Common Stock You should read this prospectus supplement and the accompanying prospectus carefully before you invest.Both documents contain information you should consider carefully before making your investment decision. Pursuant to this prospectus supplement and the accompanying prospectus, we are offering 11,000,000 shares of our common stock directly to selected institutional investors for a purchase price of $0.58 per share in cash.We expect to receive gross proceeds of approximately $6,380,000 from this offering. We have not retained any underwriter or placement agent, and we will not pay any commission or underwriting discount in connection with this offering. Our common stock is traded on the NYSE Amex under the symbol “RTK.” We intend to use the proceeds from the sale of the common stock offered by this prospectus supplement for general corporate purposes, including to fund a portion of the development costs related to our recently announced renewable synthetic fuels and power project in Rialto, California. We expect to issue the shares of common stock to the investors on or about June 29, 2009.On June 23, 2009, the closing price of our common stock on the NYSE Amex was $0.58 per share. Investing in our securities involves certain risks.See “Risk Factors” beginning on page 1 of the accompanying prospectus. You should rely only on the information provided or incorporated by reference in this prospectus supplement and the accompanying prospectus.We have not authorized anyone else to provide you with different information.You should not assume that the information in this prospectus supplement and the accompanying prospectus is accurate as of any date other than the date on the front of these documents. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is June 24, 2009. TABLE OF CONTENTS Prospectus Supplement Page ABOUT THIS PROSPECTUS SUPPLEMENT S-1 DILUTION S-1 LEGAL MATTERS S-1 WHERE YOU CAN FIND MORE INFORMATION ABOUT RENTECH S-1 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE S-2 Prospectus dated May 20, 2009 (from Registration Statement File Number 333-158256) Page ABOUT THIS PROSPECTUS ii RENTECH, INC. 1 RISK FACTORS 1 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 1 RATIO OF EARNINGS TO FIXED CHARGES 2 USE OF PROCEEDS 2 PLAN OF DISTRIBUTION 3 DESCRIPTION OF DEBT SECURITIES 5 DESCRIPTION OF WARRANTS 13 DESCRIPTION OF COMMON STOCK 14 DESCRIPTION OF PREFERRED STOCK 16 DESCRIPTION OF DEPOSITARY SHARES 18 DESCRIPTION OF RIGHTS 19 DESCRIPTION OF PURCHASE CONTRACTS 20 DESCRIPTION OF UNITS 21 CERTAIN PROVISIONS OF COLORADO LAW AND OUR CHARTER AND BYLAWS 22 LEGAL MATTERS 24 EXPERTS 24 WHERE YOU CAN FIND MORE INFORMATION ABOUT RENTECH 24 INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE 25 S-i ABOUT THIS PROSPECTUS SUPPLEMENT This prospectus supplement is part of a registration statement that we have filed with the Securities and Exchange Commission, or SEC, utilizing a “shelf” registration process. Under this shelf process, we are offering to sell shares of our common stock using this prospectus supplement and the accompanying prospectus. The prospectus supplement describes the specific terms of the common stock offering. The accompanying base prospectus gives more general information, some of which may not apply to this offering. You should read both this prospectus supplement and the accompanying prospectus. If the description of the offering varies between the prospectus supplement and the accompanying prospectus, you should rely on the information in this prospectus supplement. You should rely only on the information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus. We have not authorized any other person to provide you with different information. If anyone provides you with different or inconsistent information, you should not rely on it. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information appearing in this prospectus supplement, the accompanying prospectus and the documents incorporated by reference is accurate only as of their respective dates. Our business, financial condition, results of operations and prospects may have changed since those dates. All references in this prospectus supplement to “Rentech,” “we,” “us” and “our” are to Rentech, Inc. and its direct and indirect subsidiaries, unless the context otherwise requires. DILUTION Our tangible net book value as of May 31, 2009 was $6,077,000 or $0.04 per share of common stock. Net tangible book value per share is determined by dividing our tangible net worth, which is tangible assets less liabilities, by the total number of shares of our common stock outstanding. After giving effect to the sale of 11,000,000 shares of our common stock offered hereby at a purchase price of $0.58 per share, our as adjusted net tangible book value at May 31, 2009 would have been $12,457,000, or $0.07 per share. This represents an immediate increase in net tangible book value to our existing stockholders of $0.03 per share and an immediate dilution of $0.51 per share which is the difference between the purchase price and the net tangible book value per share after the offering, to persons purchasing common stock at the purchase price. The following table illustrates the per share dilution: Purchase price per share $ 0.58 Net tangible book value per share as of May 31, 2009 $ 0.04 Increase in net tangible book value per share attributable to the sale of common stock in this offering $ 0.03 As adjusted net tangible book value per share after this offering $ 0.07 Dilution in net tangible book value per share to purchasers of common stock in this offering $ 0.51 LEGAL MATTERS Selected legal matters in connection with this offering will be passed upon for us by Latham & Watkins LLP, Menlo Park, California.Certain matters of Colorado law, including the validity of the common stock offered hereby, will be passed upon for us by Holland & Hart LLP, Denver, Colorado. WHERE YOU CAN FIND MORE INFORMATION ABOUT RENTECH We file annual, quarterly and special reports, proxy statements and other information with the SEC under the Securities Exchange Act of 1934, as amended.You may read and copy any document we file at the SEC’s public reference room at the following address: Public Reference Room 100 F Street, N.E. Washington, D.C. 20549 S-1 You may obtain information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.The SEC also maintains a website that contains information we file electronically with the SEC, which you can access over the Internet at http://www.sec.gov. INCORPORATION OF CERTAIN DOCUMENTS BY REFERENCE We are incorporating certain information about us that we have filed with the SEC by reference in this prospectus supplement, which means that we are disclosing important information to you by referring you to those documents.We are also incorporating by reference in this prospectus supplement information that we file with the SEC after this date.The information we incorporate by reference is an important part of this prospectus supplement, and later information that we file with the SEC automatically will update and supersede the information we have included in or incorporated into this prospectus supplement. We incorporate by reference the following documents we have filed, or may file, with the SEC: · Our Annual Report on Form 10-K for the fiscal year ended September30, 2008, as amended by Amendment No.1 on Form 10-K/A filed on January28, 2009; · Our Quarterly Reports on Form 10-Q for the quarterly periods ended December 31, 2008 and March 31, 2009; · Our Current Reports on Form 8-K filed on filed January7, 2009, January14, 2009, January20, 2009, February9, 2009, February19, 2009, May 22, 2009, June 11, 2009 and June 24, 2009; · Our Definitive Proxy Statement filed with the SEC on April 9, 2009; · The description of capital stock contained in our Form 8-A, including any amendments or reports filed for the purpose of updating the description; and · All documents filed by us with the SEC under Sections 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934, as amended, after the date of this prospectus supplement and before termination of this offering.We are not, however, incorporating by reference any documents or portions thereof, whether specifically listed above or filed in the future, that are not deemed “filed” with the SEC, including our compensation committee report and performance graph (included in the Definitive Proxy Statement) or any information furnished pursuant to Items 2.02 or 7.01 of Form 8-K or certain exhibits furnished pursuant to Item 9.01 of Form 8-K. This prospectus supplement is part of registration statement (file number 333-158256) we have filed with the SEC on Form S-3 relating to the securities offered hereby.As permitted by SEC rules, this prospectus supplement does not contain all of the information included in the registration statement and the accompanying exhibits and schedules we file with the SEC.We have filed certain legal documents that control the terms of the securities offered by this prospectus supplement as exhibits to the registration statement.We may file certain other legal documents that control the terms of the securities offered by this prospectus supplement as exhibits to reports we file with the SEC.You may refer to the registration statement and the exhibits for more information about us and our securities.The registration statement and exhibits are also available at the SEC’s Public Reference Room or through its website at http://www.sec.gov. You may request a copy of these filings, at no cost, by writing or telephoning us at the following addresses: Investor
